DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/28/2020 have been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection. Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the (i.e., the surface-protective film comprises a substrate film, and a pressure-sensitive adhesive layer, the pressure-sensitive adhesive layer is provided on an entire surface of one side of the substrate film) are not recited in the rejected claim(s) of the office action of 09/28/2020.  Moreover, most responses to arguments are addressed in rejections below.  

Claim Objections
Claim 4 is objected to because of the following informalities:  “peeling off the surface-protective film from the surface-protective film attached to the polarizing film” should read “peeling off the surface-protective film attached to the polarizing film”. Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because the citation “A surface-protective film-attached polarizing film” in line 1 should read, “A surface-protective film attached to a polarizing film”.  Correction is required.  See MPEP § 608.01(b).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US PUB 2006/0108050; herein after “Satake”) in view of OKAMOTO H et al. (JP 2013029754 A; herein after “Okamoto”; Espacenet translation attached).	
Satake and Okamoto disclose Optical Film having Polarizing Plate with Protection Film Including Release Layer and  Adhesive Layer. Therefore, they are analogous art.

	Regarding claim 1, Satake teaches a surface-protective film attached to a polarizing film comprising (FIGS. 1A-1B): a polarizing film (an optical film 1 include a polarizing plate) having a thickness of 100 µm or less, and a surface-protective film (a release film 3 and adhesive layer 2) provided on at least one surface of the polarizing film (as shown at least in FIG. 1B), wherein the polarizing film comprises a polarizer, and a protective film on at least one surface of the polarizer (see para. [0054]), wherein the polarizer comprises a polyvinyl alcohol-based resin and has a thickness of 10 µm or less (see para. [0017], [0018], [0053]-[0055] and [0057], where the thickness of a transparent protective film has a thickness from 1 to 300 µm or from 5 to 200 µm and a thickness of a polarizer from 5 to 80 µm thus satisfy the thickness limitation of 100µm for the polarizing film and 10µm for the polarizer), and the surface-protective film comprises a substrate film (3), and a pressure-sensitive adhesive layer (2), the pressure-sensitive adhesive layer is provided on an entire surface of one side of the substrate film (as shown at least in FIG. 1B, see para. [0009], [0019], [0048], and [0050], a method of controlling the pressure applied to the adhesive layer), wherein the polarizing film has a width WA, wherein the surface-protective film has a width WB, wherein a difference between the widths WA and WB (WA - WB) is 3 mm or more (i.e., a distance between the edge line of an optical film 1 (WA) and the edge line of an adhesive layer including the release layer 3 (WB) edge located on the inside of the optical film's edge line (the longest interval), and in general this distance is preferably from 10 to 300 µm (3 mm), see para. [0047], and as shown at least in FIG. 1B, also see para. [0042] and [0046]), and wherein a peel strength of the surface-protective film to (i.e., adjusting adhesive strength of the adhesive layer 2 and release layer 3 when applied to an optical film 1 (polarizing film) designed in consideration of re-peelability (peel strength), see para. [0040]-[0043]).
	Satake fails to teach a peel strength of 0.2 N/25- mm or less.
	However, in a related field of endeavor Okamoto teaches the adhesive strength of the coating layer 31 provided on one side 3a of the protective film 3 is not particularly limited as long as the protective film 3 can be peeled off from the surface 2a of the polarizing plate 2, but is about 0.001 to 5N / 25 mm is preferable (see page 9, lines 362-364, FIG. 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Satake such that an adhesive strength of the protective film to the polarizing plate is about 0.001 to 5N / 25 mm as taught by Okamoto, for the purpose of protecting the surface of a polarizing plate.
Additionally, it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
	Regarding claim 2, Satake as applied to claim 1 above further teaches the polarizing film is a single-side-protected polarizing film comprising the polarizer and the protective film on only one surface of the polarizer (see para. [0054]), and wherein the surface-protective film (2, 3) is provided at least on a polarizer surface of the single-side-protected polarizing film (1) (as shown in FIG. 1A-1B, see para. [0017]).

Regarding claim 3, Satake fails to teach the width WB of the surface-protective film is from 1100 to 2000 mm.
	However, in a related field of endeavor, Okamoto teaches a protective film 3 having a length of 1000 mm and a width of 1320 mm was used (see page 14, lines 564, FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Satake such that a width WB = 1320 mm as taught by Okamoto, for the purpose of suppressing the occurrences of floating defects of the protective film.

Regarding claim 4, Satake teaches a method for producing a polarizing film (see para. [0006] and [0009]), comprising: a step (1) of bonding a surface-protective film to at least one surface of a polarizing film having a thickness of 100 pm or less to produce the surface-protective film attached to the polarizing film recited in claim 1 (see para. [0046], [0065], [0087] and as set forth in claim 1 above and shown in FIGS. 1A-1B), and a step (2) of peeling off the surface-protective film from the surface-protective film attached to the polarizing film (see para. [0042], [0046] and as shown in FIGS. 1A-1B).

Regarding claim 5, Satake as applied to claim 4 above further teaches before the step (1), a step (3) of subjecting both ends of the polarizing film, the thickness of which is 100 pm or less, to slit working (i.e., the optical film is shaved or cut (slit work) together with the adhesive layer in the step of shaving or cutting (slit work) a side face of the adhesive layer, see para. [0050] and claim 13).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 25, 2021